DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heidi Dare on 04 June 2021.
The application has been amended as follows: 
In the claims:
Please cancel claims 15 and 16.

Response to Arguments
Applicant’s arguments, see page 8, filed 04 May 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 under 35 U.S.C. 103 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art to Applicant’s claimed invention is Jacobs et al. (article entitled Metal Release in Patients Who Have Had a Primary Total Hip Arthroplasty; hereinafter “Jacobs”), Gilbert (US PG Publication Construction of a tribocorrosion test apparatus for the hip joint: Validation, test methodology and analysis; hereinafter “Mathew”).
Jacobs teaches a method for determining metal ion levels due to corrosion and wear processes in a patient from a metallic implant (abstract) comprising adding a fluid sample from the patient for analysis, determining the metal ion levels in the patient body, determining the loss of metal ions from the metallic implant, and determining presence of implant corrosion depending on the loss of metallic ion levels in the patient (abstract, page 1454, paragraph 4-page 1455, paragraph 1 and page 1456, paragraph 5). Jacobs is silent to the steps of adding the sample to an electrochemical cell to measure the impedance of the sample.
Gilbert teaches determining metal ion levels in the body of a patient due to corrosion by measuring impedance (¶¶ 0012-0014, 0020). Mathew teaches measuring tribocorrosion of a metallic implant using electrochemical tests to measure impedance using an electrochemical cell (paragraph 2 under heading titled 2.1 Basic Methodology on page 2652 and paragraph 4 under heading title 3.2 Tribocorrosion cell and data collection on page 2654).
However, Jacobs, Gilbert, and Mathew, either alone or in combination, are silent to comparing the measured impedance of the sample to a plurality of reference impedance values obtained from representative fluid samples in a plurality of cycles in a simulating tribocorrosion test, in combination with the other limitations recited in instant claim 1.
Therefore, it is clear the prior art of record does not teach, suggest, nor render obvious the presently claimed invention, and thus the instant claims are passed to issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726